4/18/2019
       Case                                                    Form 17:22:15 Main Document Page 1 of 4
                    19-11043 Doc 6 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case:

       Debtor 1                       Gabriel                                       Ruiz
                                      First Name          Middle Name              Last Name

       Debtor 2                       Erika                   Y                     Ruiz
       (Spouse, if filing)            First Name          Middle Name              Last Name

       United States Bankruptcy Court for the:                               Eastern District of Louisiana

       Case number                                                                                                                                 ❑    Check if this is an
       (if known)                                                                                                                                       amended filing


     Official Form 106D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
     space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and
     case number (if known).
     1. Do any creditors have claims secured by your property?
        ❑ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        ✔ Yes. Fill in all of the information below.
        ❑
      Part 1: List All Secured Claims

      2. List all secured claims. If a creditor has more than one secured claim, list the creditor                        Column A            Column B             Column C
         separately for each claim. If more than one creditor has a particular claim, list the other                      Amount of claim     Value of             Unsecured
         creditors in Part 2. As much as possible, list the claims in alphabetical order according to the                 Do not deduct the   collateral that      portion
         creditor’s name.                                                                                                 value of            supports this        If any
                                                                                                                          collateral.         claim
      2.1 Bank of America                                         Describe the property that secures the claim:                $29,061.00           $20,000.00                $9,061.00
          Creditor's Name
                                                                   2018 Keystone Fifth Wheel Hideout
           PO Box 45144
          Number             Street
           Jacksonville, FL 32231                                 As of the date you file, the claim is: Check all that
          City                           State     ZIP Code       apply.
          Who owes the debt? Check one.                           ❑ Contingent
          ❑ Debtor 1 only                                         ❑ Unliquidated
          ❑ Debtor 2 only                                         ❑ Disputed
          ✔ Debtor 1 and Debtor 2 only
          ❑                                                       Nature of lien. Check all that apply.
          ❑ At least one of the debtors and                       ✔ An agreement you made (such as mortgage
                                                                  ❑
              another                                                or secured car loan)
          ✔ Check if this claim relates to a
          ❑                                                       ❑ Statutory lien (such as tax lien, mechanic's
              community debt                                         lien)
          Date debt was incurred                                  ❑ Judgment lien from a lawsuit
          9/2017                                                  ❑ Other (including a right to offset)
                                                                  Last 4 digits of account number 4          5   3   7

           Add the dollar value of your entries in Column A on this page. Write that number here:                                    $29,061.00




     Official Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                            page 1 of 4




https://app.jubileepro.com                                                                                                                                                                1/4
4/18/2019
       Case                                                   Form 17:22:15 Main Document Page 2 of 4
                   19-11043 Doc 6 Filed 04/18/19 Entered 04/18/19

      Debtor 1              Gabriel                                     Ruiz
      Debtor 2              Erika                Y                      Ruiz                                           Case number (if known)
                            First Name           Middle Name             Last Name


                                                                                                                 Column A            Column B           Column C
                   Additional Page
                                                                                                                 Amount of claim     Value of           Unsecured
       Part 1:     After listing any entries on this page, number them beginning with                                                collateral that    portion
                                                                                                                 Do not deduct the
                   2.3, followed by 2.4, and so forth.                                                           value of            supports this      If any
                                                                                                                 collateral.         claim


      2.2 Chase Mortgage                                 Describe the property that secures the claim:               $234,181.00          $270,000.00               $0.00
          Creditor's Name
                                                          Rental property, mortgage is in arrears
          700 Kansas Ln Mail Code LA4-6945                1732 Boat Launch Rd Kissimmee, FL 34746
          Number          Street
          Monroe, LA 71203                               As of the date you file, the claim is: Check all that
          City                        State   ZIP Code   apply.
          Who owes the debt? Check one.                  ❑ Contingent
          ❑ Debtor 1 only                                ❑ Unliquidated
          ❑ Debtor 2 only                                ❑ Disputed
          ✔ Debtor 1 and Debtor 2 only
          ❑                                              Nature of lien. Check all that apply.
          ❑ At least one of the debtors and              ✔ An agreement you made (such as mortgage
                                                         ❑
             another                                        or secured car loan)
          ❑ Check if this claim relates to a             ❑ Statutory lien (such as tax lien, mechanic's
             community debt                                 lien)
          Date debt was incurred                         ❑ Judgment lien from a lawsuit
          2008                                           ❑ Other (including a right to offset)
                                                         Last 4 digits of account number 6          2   5   8


      2.3 GMFS Serviced by Specialized Loan              Describe the property that secures the claim:               $168,440.00          $174,000.00               $0.00
          Servicing
          Creditor's Name
                                                          Debtors' principal residence
                                                          42266 Blyth Ave. Ponchatoula, LA 70454
          8742 Lucent Blvd #300
          Number          Street                         As of the date you file, the claim is: Check all that
          Littleton, CO 80129                            apply.
          City                        State   ZIP Code   ❑ Contingent
          Who owes the debt? Check one.                  ❑ Unliquidated
          ❑ Debtor 1 only
                                                         ❑ Disputed
          ❑ Debtor 2 only                                Nature of lien. Check all that apply.
          ✔ Debtor 1 and Debtor 2 only
          ❑                                              ✔ An agreement you made (such as mortgage
                                                         ❑
          ❑ At least one of the debtors and                 or secured car loan)
             another
                                                         ❑ Statutory lien (such as tax lien, mechanic's
          ✔ Check if this claim relates to a
          ❑                                                 lien)
             community debt
                                                         ❑ Judgment lien from a lawsuit
          Date debt was incurred                         ❑ Other (including a right to offset)
          2015
                                                         Last 4 digits of account number 1          5   3   2


          Add the dollar value of your entries in Column A on this page. Write that number here:                           $402,621.00




     Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 4




https://app.jubileepro.com                                                                                                                                                  2/4
4/18/2019
       Case                                                   Form 17:22:15 Main Document Page 3 of 4
                   19-11043 Doc 6 Filed 04/18/19 Entered 04/18/19

      Debtor 1              Gabriel                                     Ruiz
      Debtor 2              Erika                Y                      Ruiz                                           Case number (if known)
                            First Name           Middle Name             Last Name


                                                                                                                 Column A            Column B           Column C
                    Additional Page
                                                                                                                 Amount of claim     Value of           Unsecured
       Part 1:      After listing any entries on this page, number them beginning with                                               collateral that    portion
                                                                                                                 Do not deduct the
                    2.3, followed by 2.4, and so forth.                                                          value of            supports this      If any
                                                                                                                 collateral.         claim


      2.4 Seterus                                        Describe the property that secures the claim:               $157,672.00          $160,000.00               $0.00
          Creditor's Name
                                                          Rental property, vacant, in arrears
          14523 SW Millikan Way                           1141 Don Caster Ct Kissimmee, FL 34746
          Number          Street
          Beaverton, OR 97005                            As of the date you file, the claim is: Check all that
          City                        State   ZIP Code   apply.
          Who owes the debt? Check one.                  ❑ Contingent
          ❑ Debtor 1 only                                ❑ Unliquidated
          ❑ Debtor 2 only                                ❑ Disputed
          ✔ Debtor 1 and Debtor 2 only
          ❑                                              Nature of lien. Check all that apply.
          ❑ At least one of the debtors and              ✔ An agreement you made (such as mortgage
                                                         ❑
             another                                        or secured car loan)
          ❑ Check if this claim relates to a             ❑ Statutory lien (such as tax lien, mechanic's
             community debt                                 lien)
          Date debt was incurred                         ❑ Judgment lien from a lawsuit
          2005                                           ❑ Other (including a right to offset)
                                                         Last 4 digits of account number 0          5   4   5


      2.5 USAA Fed Savings Bank                          Describe the property that secures the claim:                $16,246.00           $12,025.00         $4,221.00
          Creditor's Name
                                                          2012 Ford F250
          PO Box 47504
          Number          Street
          SAN ANTONIO, TX 78265-7504                     As of the date you file, the claim is: Check all that
          City                        State   ZIP Code   apply.
          Who owes the debt? Check one.                  ❑ Contingent
          ❑ Debtor 1 only                                ❑ Unliquidated
          ❑ Debtor 2 only                                ❑ Disputed
          ✔ Debtor 1 and Debtor 2 only
          ❑                                              Nature of lien. Check all that apply.
          ❑ At least one of the debtors and              ✔ An agreement you made (such as mortgage
                                                         ❑
             another                                        or secured car loan)
          ✔ Check if this claim relates to a
          ❑                                              ❑ Statutory lien (such as tax lien, mechanic's
             community debt                                 lien)
          Date debt was incurred                         ❑ Judgment lien from a lawsuit
          9/2016                                         ❑ Other (including a right to offset)
                                                         Last 4 digits of account number 8          1   2   2

          Add the dollar value of your entries in Column A on this page. Write that number here:                           $173,918.00
          If this is the last page of your form, add the dollar value totals from all pages. Write that number             $605,600.00
          here:




     Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 4




https://app.jubileepro.com                                                                                                                                                  3/4
4/18/2019
       Case                                                   Form 17:22:15 Main Document Page 4 of 4
                   19-11043 Doc 6 Filed 04/18/19 Entered 04/18/19
      Debtor 1            Gabriel                                     Ruiz
      Debtor 2            Erika               Y                       Ruiz                                          Case number (if known)
                          First Name          Middle Name             Last Name



      Part 2: List Others to Be Notified for a Debt That You Already Listed

      Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
      trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
      than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
      debts in Part 1, do not fill out or submit this page.

        1                                                                                    On which line in Part 1 did you enter the creditor?     4
            Nationstar dba Mr Cooper
            Name
                                                                                             Last 4 digits of account number
            PO Box 650783
            Number        Street



            Dallas, TX 75265
            City                                              State          ZIP Code


        2                                                                                    On which line in Part 1 did you enter the creditor?     4
            Nationstar dba Mr. Cooper
            Name
                                                                                             Last 4 digits of account number
            PO Box 199111
            Number        Street



            Dallas, TX 75235
            City                                              State          ZIP Code




     Official Form 106D                            Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 4




https://app.jubileepro.com                                                                                                                                                 4/4
